^row, O. J.
This is a bill for the foreclosure of a mortgage, the complainant being the assignee of the original mortgagee. The defendants demur, and assign as causes: 1. That the assignment to the complainant is not set forth; and, 2. That the bill does not state whether the debt, or any part of it, has been collected. I think there is nothing in this demurrer. The bill states that the mortgage and collateral bond, had been, for a valuable consideration, assigned to the complainant, and were held and owned by him. This was enough to entitle him to sue. He was not bound to set forth the evidence of his right. The objection that it does not appear that no part of the debt has been collected is not applicable, as the bill states that no proceedings had been had at law ; and it is only when such proceedings have been had, that it is necessaiy to show what has been collected.
Decree affirmed.